Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) “the first connector comprises a first part and a second part, each part extending across the interior of the formwork, the first part configured to engage the internal reinforcement with a first arm of the pair of arms and the second part configured to engage the internal reinforcement with a second arm of the pair of arms”, (claim 3), as well as 2) “the formwork brace comprises a body that partially extends around the formwork member and a plurality of connectors that couple together the body, the formwork member, and the reinforcement structure”, (claim 9), and 3) “at least one supplementary connector configured to couple the body to the internal reinforcement structure”, (claim 15) and 4) “the anchor comprises a cross-bar for receiving a further connector, the further connector extending through the base of the formwork member from the exterior of the formwork”, (claim 18), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11, 12, 15, 16, 18 and 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, “the formwork” lacks antecedent basis within the claim. It is therefore, not clear as to what “the formwork” refers.

The language of claim 3 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first connector comprises a first part and a second part, each part extending across the interior of the formwork, the first part configured to engage the internal reinforcement with a first arm of the pair of arms and the second part configured to engage the internal reinforcement with a second arm of the pair of arms.” The specification does not appear clear and complete as to the connector having first and second parts. The specification does not appear clear and complete as to a first part of the connector engaging the reinforcement nor is the specification clear as to a first part of the connector engaging the reinforcement “with the first arm”. The specification does not appear clear and complete as to a second part of the connector engaging the reinforcement nor is the specification clear as to a second part of the connector engaging the reinforcement “with the first arm”.
Claim 4, line 2, “the formwork” lacks antecedent basis within the claim. It is therefore, not clear as to what “the formwork” refers.
Claim 5, line 1, “the formwork” lacks antecedent basis within the claim. It is therefore, not clear as to what “the formwork” refers.
The language of claim 9 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the formwork brace comprises a body that partially extends around the formwork member and a plurality of connectors that couple together the body, the formwork member, and the reinforcement structure.” The specification does not appear clear and complete as to the brace having a plurality of 
Claim 11, line 2, “the formwork” lacks antecedent basis within the claim. It is therefore, not clear as to what “the formwork” refers.
Claim 12, line 2, “the formwork” lacks antecedent basis within the claim. It is therefore, not clear as to what “the formwork” refers.
The language of claim 12 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first connector comprises a first part and a second part, each part extending across the interior of the formwork, the first part configured to engage the internal reinforcement with a first arm of the pair of arms and the second part configured to engage the internal reinforcement with a second arm of the pair of arms.” The specification does not appear clear and complete as to the connector having first and second parts. The specification does not appear clear and complete as to a first part of the connector engaging the reinforcement nor is the specification clear as to a first part of the connector engaging the reinforcement “with the first arm”. The specification does not appear clear and complete as to a second part of the connector engaging the reinforcement nor is the specification clear as to a second part of the connector engaging the reinforcement “with the first arm”.
The language of claim 14 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first connector is configured to adjustably tension across the body.” The specification does not appear clear and complete as to how the connector is tensioned.

Claim 16, line 2, “the at least one supplementary connector” lacks antecedent basis within the claim. It is therefore, not clear as to what “the at least one supplementary connector” refers.
Claim 18, line 3, “the formwork” lacks antecedent basis within the claim. It is therefore, not clear as to what “the formwork” refers.
The language of claim 18, (and claim 19 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the anchor comprises a cross-bar for receiving a further connector, the further connector extending through the base of the formwork member from the exterior of the formwork.” The specification does not appear clear and complete as to how the anchor comprises a cross-bar for receiving a further connector with such further connector extending through the base of the formwork member from the exterior of the formwork.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampert 1,699,503.  As to claims 1, 10 and 13, Lampert discloses, Fug. 1 for example, a module for forming a reinforced concrete structure comprising (a) a formwork member 1/2/2 that defines a cavity, (b) a reinforcement structure 3 in the cavity, and (c) at least one formwork brace 11/12 interconnecting the formwork member and the reinforcement structure, the formwork brace comprising:
	a body 11/12 including a base 12 having a pair of arms 11, 11 extending from opposing ends of the base, the body extending around an exterior of the formwork member;
	a first connector 35 extending between and engaging with each of the pair of arms; and
	an anchor 10 disposed internally of the formwork member coupling together the body and the internal reinforcement structure through the formwork member 1/2/2.
As to claims 2 and 11, the first connector 35 extends across the interior of the formwork and engages directly with each of the pair of arms 11, 11 extending from opposing ends of the base, (where 27 is located is an “end” of the base with lead line of 23 for example, or portion of 10 being in or towards the middle of the base).
As to claims 3 and 12, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Lampert discloses the first connector 35 comprises a 
4. Lampert discloses a plurality of the formwork braces at spaced intervals along the length of the module, (page 1, line 48).
5. The formwork member comprises a plurality of sections 1, 2, 2 along the length of the module.
6. At least one of the plurality of formwork braces is located at an intersection between successive sections along the length of the module, (i.e., brace 11/11/12 is located where sections 1, 2 intersect).
7. At least one formwork brace is located at an intersection between successive sections, (as stated with claim 6), overlapping a portion of each of the successive sections in substantially equal amounts, ((i.e., brace 11/11/12 is located where sections 1, 2 intersect and overlaps section 11 in substantially same amount as section 12 of the formwork member).
8. Lampert discloses a plurality of the formwork braces are at spaced intervals along the length of each section, (page 1, line 48).
As for claim 9, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Lampert discloses the formwork brace comprises a body that partially extends around the formwork member and a plurality of connectors that couple together the body, the formwork member, and the reinforcement structure.

As to claim 15, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), at least one supplementary connector 5 configured to couple the body to the internal reinforcement structure.
As to claim 16, the at least one supplementary connector 5 is configured to extend inwardly of the formwork member to directly engage the internal reinforcement structure.
As to claim 17, the anchor is dimensioned to support the internal reinforcement structure at a predetermined distance from a base of the formwork member as by 4 and 5.
As for claim 18, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the anchor comprises a cross-bar for receiving a further connector, the further connector, (e.g., bottom portion of 10), extending through the base of the formwork member from the exterior of the formwork.
As to claim 19, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), the anchor further comprises a pair of legs, (‘A’, ‘A’ or 5, 5), mounted to opposing ends of the cross-bar, the pair of legs extending towards the base of the formwork member and configured to position the formwork member relative to the internal reinforcement structure.


Allowable Subject Matter
Claim 20 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   

MS
September 24, 2021